 
Exhibit 10.3         

[Christopher P. Johns – PG&E Corporation Letterhead]


March 3, 2008






Ms. Barbara Barcon
2605 Pine Avenue
Manhattan Beach, CA. 90266


Dear Barbara:


On behalf of Pacific Gas and Electric Company, I am pleased to extend an
invitation to you to join the organization as Vice President of Finance.


Your initial target total annual compensation package will include the
following:


1.  
An annual base salary of $300,000 ($25,000 /month) subject to possible increases
through our annual salary review plan.



2.  
A one time sign on bonus of $125,000 payable within 60 days of your hire,
subject to normal payroll withholdings. Should you decide to leave Pacific Gas &
Electric Company within three years of your date of hire, a prorated amount of
this payment must be refunded to the company.



3.  
A target incentive of $135,000 (45% of your base salary) in an annual incentive
plan under which your actual incentive may range from $0 to $270,000 (two times
the target incentive) based on performance relative to established goals.  For
2008 this incentive will be prorated for the number of months worked from your
date of hire and will be payable in 2009.



4.  
Participation in PG&E Corporation Long-Term Incentive Plan (LTIP).  Grants under
the LTIP are currently delivered through two separate vehicles: restricted stock
and performance shares; and are generally made annually on the first business
day of March.  Your initial LTIP grant will be made in 2008 and will have a
value of approximately $350,000. However, if your date of hire occurs during a
“trading blackout” period, your initial LTIP grant will be made on the third
business day following PG&E Corporation’s next earnings release. This estimated
current value is used only for the purpose of determining the number of shares
or units for your grant.  The ultimate value that you realize will depend upon
your employment status and the performance of PG&E Corporation common stock.



5.  
A one-time supplement LTIP grant with an estimated current value of
$150,000.This grant will be apportioned and made in the same manner as the grant
described in item 4.



6.  
Participation in the PG&E Corporation Supplemental Executive Retirement Plan
(SERP).  The basic benefit payable from the SERP at retirement is a monthly
annuity equal to the product of 1.7% x (average of the three highest years’
combination of salary and annual incentive for the last ten years of service) x
years of credited service x 1/12.



7.  
Conditioned upon meeting plan requirements, you will also be eligible for
post-retirement life insurance and post-retirement medical benefits upon
retirement under the Pacific Gas and Electric Company Retirement Plan (RP).


 
 

--------------------------------------------------------------------------------

 

 
Ms. Barbara Barcon

 
Page 2





8.  
Participation in the PG&E Corporation Retirement Savings Plan (RSP), a 401(k)
savings plan.  You will be eligible to contribute as much as 20% of your salary
on either a pre-tax or after-tax basis.  After your first year of service, we
will match contributions you make up to 3% of your salary at 75 cents on each
dollar contributed.  After three years of service, we will match contributions
up to 6% of your salary at 75 cents on each dollar contributed.  All of the
above contributions are subject to the applicable legal limits.



9.  
Participation in the PG&E Corporation Supplemental Retirement Savings Plan
(SRSP), a non-qualified, deferred compensation plan.  You may elect to defer
payment of some of your compensation on a pre-tax basis.  We will provide you
with the full matching contributions that cannot be provided through the RSP due
to legal limitations imposed on highly compensated employees.



10.  
Participation in a cafeteria-style benefits program that permits you to select
coverage tailored to your personal needs and circumstances.  The benefits you
elect will be effective the first of the month following the date of your hire
and upon receipt of completed enrollment forms.



11.  
An annual vacation allotment of four weeks, subject to future increases based on
length of service.  For 2008 the vacation allotment will be prorated based on
your date of hire.  In addition, Pacific Gas and Electric Company recognizes ten
paid company holidays and provides three floating holidays and two weeks of sick
leave immediately upon hire.



12.  
An annual perquisite allowance of $15,000 to be used in lieu of individual
authorizations for cars and memberships in clubs and civic organizations.



13.  
Participation in the Employee Discount program after six months of continuous
service following your date of hire.  The program offers participants a 25%
discount on electricity and gas rates for their primary residence.  In order to
receive this benefit, you must (a) live within Pacific Gas and Electric
Company’s service territory and (b) have the service in your name at your
primary residence.



14.  
Our employment offer also includes a comprehensive executive relocation
assistance package. In addition, you will be eligible for up to 12 months of
corporate housing and commuting costs between Manhattan Beach and San Francisco.
Should you have questions regarding the relocation package, please contact
Denise Nicco, Director of Relocation, at (415) 973-3814.





Our employment offer is contingent upon you passing a Company-paid drug analysis
examination, verification of the contents of your completed Job History Form and
satisfactory background and reference checks.  In addition, on your first day of
employment, we are required (under applicable immigration laws) to establish
your identity and verify your eligibility for employment in the United
States.  Should you accept our offer, details on meeting these requirements and
confirmation of your start date will follow.  Although your employment will be
at-will, it is our hope that your acceptance of our offer will be the beginning
of a mutually beneficial relationship with the Company. I would appreciate
receiving your written acceptance of this offer as soon as possible.  In the
interim, if you have additional questions, please contact Becky Christian at
415-267-7200.







 
 

--------------------------------------------------------------------------------

 

Ms Barbara Barcon
Page 3




Let me close by offering my thanks for your interest in joining Pacific Gas and
Electric Company.  We look forward to your acceptance of our employment offer as
outlined in the terms of this letter.  We believe you will find our company a
great place to work.


Sincerely,


CHRISTOPHER P. JOHNS


Christopher P. Johns












Please acknowledge your acceptance of this offer and the terms of this letter by
signing the original, providing the information requested above, and returning
it in the enclosed envelope.  An additional copy of this letter is enclosed for
your personal records.  It is important to note that you will be an
employee-at-will.  This means that either you or Pacific Gas and Electric
Company may end your employment at any time, with or without cause, and with or
without notice.


BARBARA BARCON
   
XXX-XX-XXXX
 
10/4/56
(Social Security No.)
 
Date of Birth






 
 

--------------------------------------------------------------------------------

 
Ms. Barbara Barcon
March 3, 2008
Page





cc:           Chris Johns
Bill Morrow
John Simon
Becky Christian
Denise Nicco

 
 

--------------------------------------------------------------------------------

 
